WIGGINS,
dissenting:
We are presented with a narrow question: does the 1982 amendment that changed the method for determining the rate of post-judgment interest apply to a judgment against the United States entered before the effective date of the amendment? The majority holds that it does for interest accruing after the effective date. I believe that Congress intended the change in the rate of interest to apply only to judgments entered on or after the effective date. The majority of courts have also reached that conclusion. As I find no sound reason to depart from that result, I respectfully dissent.
*578Prior to October 1, 1982, 28 U.S.C. § 1961 provided for post-judgment interest in actions against parties (other than the United States) “at the rate allowed by State law.” 28 U.S.C. § 2411(b) set the interest rate on judgments against the United States at four percent per year. The Federal Courts Improvement Act (FCIA), Pub.L. No. 97-164, 96 Stat. 25 (1982), was enacted on April 2, 1982, and became effective October 1, 1982, FCIA § 402, 96 Stat. at 57. It deleted section 2411(b), extended section 1961 to civil judgments against the United States, and deleted the directive to apply the state interest rate. Amended section 1961 provides:
[Ijnterest shall be calculated from the date of the entry of the judgment, at a rate equal to the coupon issue yield equivalent (as determined by the Secretary of the Treasury) of the average accepted auction price for the last auction of fifty-two week United States Treasury bills settled immediately prior to the date of the judgment [the “T-bill” rate].
28 U.S.C. § 1961(a). FCIA thus brought the United States within the general interest provision and established a uniform rate of interest.
Duncan Campbell’s judgment was entered before the October 1, 1982 effective date of FCIA, but he seeks interest at the T-bill rate only for interest accruing after the effective date. The majority holds he is entitled to interest at the T-bill rate. To determine the appropriate interest rate, the majority is correct that we begin with the presumption “that a court is to apply the law in effect at the time it renders its decision, unless doing so would result in manifest injustice or there is statutory direction or legislative history to the contrary.” Bradley v. School Bd. of Richmond, 416 U.S. 696, 711, 94 S.Ct. 2006, 2016, 40 L.Ed.2d 476 (1974). The majority recognizes the Bradley presumption may be displaced by a fair indication from the statute’s language or legislative history that the statute has only prospective effect. 809 F.2d at 571; accord Brooks v. United States, 757 F.2d 734, 742 (5th Cir.1985); Litton Sys. v. American Tel. & Tel. Co., 746 F.2d 168, 174 (2d Cir.1984). Failing to find a fair indication that the T-bill rate should not be applied to interest accruing after the effective date on judgments entered before that date, the majority holds the Bradley presumption controls.
The terms of the statute, however, fairly indicate contrary Congressional intent. Section 420 of FCIA delays operation of FCIA until October 1, 1982. 28 U.S.C. § 1961 directs that interest shall be calculated “from the date of the entry of the judgment” using a formula based on the T-bill auction price “immediately prior to the date of the judgment.” The T-bill rate is thus fixed to the date of entry of judgment. It is a strained reading to conclude, as the majority does, that Congress, in providing that FCIA shall not be effective before October 1, 1982 and in pegging the interest rate to the date of judgment, intended the new interest rate to apply to judgments entered before the effective date. The conjunction of these provisions fairly indicates that Congress expected the new formula to apply only to judgments entered on or after the October 1, 1982 effective date of the statute. A majority of circuit and district courts agree with this interpretation. See Brooks, 757 F.2d at 742; Litton, 746 F.2d at 174; United States ex rel. Billows Elec. Supply Co. v. E.J.T. Constr. Co., 557 F.Supp. 514, 516 (E.D.Pa.1983), aff'd mem., 729 F.2d 1450 (3d Cir.1984); Peterson v. Crown Fin. Corp., 553 F.Supp. 114, 116-17 n. 4 (E.D.Pa.1982); see also United States v. Dollar Rent A Car Sys., 712 F.2d 938, 940 n. 5 (4th Cir.1983) (affirming post-judgment interest award at former section 1961 rate, noting parties did not dispute whether to apply the T-bill rate). But see Handgards, Inc. v. Ethicon, Inc., 552 F.Supp. 820, 821 (N.D.Cal.1982) (awarding without discussion interest at the T-bill rate on a judgment entered before October 1, 1982 on interest accruing on or after October 1, 1982), aff'd on other grounds, 743 F.2d 1282 (9th Cir.1984), cert. denied, 469 U.S. 1190, 105 S.Ct. 963, 83 L.Ed.2d 968 (1985); *579cf R.W.T. v. Dalton, 712 F.2d 1225, 1235 (8th Cir.), (awarding interest at the T-bill rate on a judgment entered before October 1, 1982 from the date of entry of the judgment) cert. denied, 464 U.S. 1009, 104 S.Ct. 527, 78 L.Ed.2d 710 (1983). Further, during the interim period between the enactment and the effective date of FCIA, the Administrative Office of the United States Courts concluded that the amended procedures would apply only to judgments entered on or after October 1, 1982. See Brooks, 757 F.2d at 742. While the views of the Administrative Office are not entitled to the deference of an administrative agency charged with administering a statute, its opinion indicates the practice of federal courts in implementing the transition of the amendments to FCIA. Id.
The majority’s approach will increase the burden on the district courts in implementing the new interest rate formula. Congress was concerned with easing administration of the 1982 amendment. See S.Rep. No. 275, 97th Cong., 2d Sess. 32, reprinted in 1982 U.S.Code Cong. & Admin.News 11, 42 (FCIA took effect sixty days after enactment “to provide time for planning the transition and for permitting the bar to become familiar with the provisions”). The new calculation method changed the formula for calculating interest, and tied that formula to the date of judgment. Litton, 746 F.2d at 168. If the new formula were applied only to judgments entered on or after the effective date, the district courts would more uniformly and easily apply the new formula, and litigants would have an opportunity to become familiarized with the new operative rules. The majority’s opinion will increase the administrative burden on the district courts, saddling them with reopening settled judgments and with determining complex changes in T-bill rates pegged to the varying dates of entry of judgment.
The majority is correct that the federal courts generally construe statutes raising interest rates on judgments to increase the post-judgment interest accruing on all unpaid judgments. See Morley v. Lake Shore & Mich. S. Ry. Co., 146 U.S. 162, 168, 13 S.Ct. 54, 56, 36 L.Ed. 925 (1892); Shook & Fletcher Insulation Co. v. Central Rigging & Contracting Corp., 684 F.2d 1383, 1388-89 (11th Cir.1982). However, section 1961 did not simply increase the interest rate; it established an entirely different calculation method tied to the judgment date. Litton, 746 F.2d at 175. Applying the T-bill formula to thousands of judgments entered on different dates and therefore at different rates is vastly more complex than raising the interest rate uniformly on all pending judgments. Also, the language of the statute indicates contrary congressional intent.
In light of the statutory language and legislative history of section 1961, the weight of judicial authority, the opinion of the Administrative Office, and the benefit to the courts and to litigants of certain and easily administered rules, I believe that amended section 1961 does not apply to judgments entered before its effective date.